 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the truck drivers and receiving clerk at the Em-ployer's Dallas, Pennsylvania, plant, excluding packers, stores clerk,and all other employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]COAL CREEK COAL COMPANYandJOSEPH GRANT, FRANK BLATNICK,BEE BLY, WILLARD HUGHES, ARNIE ADAIR, RAWLINS THACKER,ALFRED POWELL,ROBERTVAN WAGONER, JOHN HIMMELBERGER,MAURICE FORBUSH, ELMER LE MARR, FLOYD GOLDING.Case No.20-CA-485.November 19, 1951Decision and OrderOn May 7, 1951, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1), (2), and (3) of the LaborManagement Relations Act, as amended, and recommending that theRespondent cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent hadnot engaged in certain unfair labor practices in violation of Section8 (a) (3) of the Act and consequently recommended dismissal of theallegation of the complaint alleging the discriminatory discharge ofJoseph Grant.'Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.The General Counselfiled exceptions with respect to certain back-pay recommendations inthe Intermediate Report, and a supporting brief.The Respondenthas requested oral argument.This request is denied inasmuch asthe record and briefs, in our opinion, adequately present the issues andthe positions of the parties.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,with the following additions and modifications.21Because no exception has been filed to the ruling of the Trial Examiner recommendingdismissal of the 8 (a) (3) allegation as to Joseph Grant, we do not pass upon the merit,of that ruling.2We make the following correction of minor misstatements of fact appearing in theIntermediate Report which do not affect the ultimate conclusionsAt page 6:Robert Van Wagoner testified that Campbell,on Saturday,requested theemployeesto come tothe mine Sunday night, before the Board election on Monday, andthat some of the employees,including himself,did so..97 NLRB No. 3. COALCREEKCOAL COMPANY151.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) of the Act by certain conduct engaged in by P. M.Campbell, the superintendent of the Respondent's mine, and by GrantPowell, the husband of the Respondent's principal stockholder and theactual operating head of the Respondent, as set forth in the Inter-mediate Report.However, we do not rely i pon Powell's requirementof March 6, 1950, that employees who had voted for the United MineWorkers in the election held that day under auspices of the StateIndustrial Commission, strike their names from the stock purchaseagreement, because this occurrence antedated by more than 6 monthsthe filing and service of charges in this case.See Section 10 (b) ofthe Act.2.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (2) and (1) of the Act in that it formed,dominated, and interfered with the administration of the IndependentUnion, and contributed financial and other support to it, as set outin the Intermediate Report .33.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (3) of the Act in that it discriminatorily laid off FloydGolding on March 23, 1950, and thereafter refused to reinstate him,because of his membership in and activity on behalf of the UnitedMine Workers.4We find no merit in the Respondent's exception onthe ground that it lacked knowledge of Golding's union activities.Among the evidence touching upon this point we note the uncontra-dicted testimony of employees Himmelberger and Robert Van Wag-oner that Golding responded immediately to Powell's request onFootnote 2-ContinuedAt page 7:The completed collective bargaining agreement between the Respondentand the Independent bore the date July 1, 1950; the record does not show the exactdate of its execution;a rough draft contemplating a completed agreement was signed onJuly 29, 1950-the date referred to by the Trial Examiner.Footnote 15:Subsections(2) and(3) of this footnote are not entirely accurate asthe record lacks specific evidence that any resentment of employee Magnum by Powell, or -of employee Garcia by Campbell,affected their membership in the IndependentAt page 9:The reference to Golding'swork assignment on March 13 should be merelythat he was assigned to his usual job of dumping coal cars.Golding was elected recording secretary at the UMW meeting held the night of March21, not 22.Atpage11:Robert Garcia and-Robert Williams were discharged on the night shift onSeptember 18, not 19,by Foreman Eusel on orders of Campbell,rather than by CampbellPowell discharged Campbell and Grant on September 19, not 20'We find no merit in the assertion that the Respondent corporation,not having comeinto existence until some weeks after the formation of the Independent Union, cannot hefound to have violated Section 8(a) (2) of the ActThe record is replete with evidencethat effectual control and management of the mine was unaffected by the mere change toincorporation as a method of doing business or by the short-lived lease to Campbell whichpreceded the incorporation.Southport PetroleumCo. v. N L.R B,315 U S 100; seealsoAlexander Milburn Company,78NLRB 747.'Clearly the record does not support the Respondent's contention that Golding,in filinghis own 8(a) (3) charge of discrimination,was acting as a "front"for the UMW. SeeN. L. R B v. Augusta ChemicalCo., 187 F 2d 63(C. A. 5). 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 6,1950,6 that the employees who had voted for the UMW in theState-conducted election strike their names from the stock purchaseagreement.Nor do we find merit in the Respondent's contention thatGolding's somewhat exuberant conduct on the picket line after hisdiscriminatory layoff-in causing coal to be spilled from one ofRespondent's trucks-was, so serious as to render him unsuited forreemployment by the Respondent.4.We also agree with the Trial Examiner that the Respondentviolated Section 8 (a) (3) and (1) of the Act by discriminatorily dis-charging Frank Blatnick, Bee Bly, Willard Hughes, Arnie Adair,Rawlins Thacker, Alfred Powell, Robert Van Wagoner, John Himmel-berger,Maurice Forbush, and Elmer LeMarr on September 21, 1950,because they had signed and presented the petition to dissolve theIndependent Union the day before.However, we do not adopt thatportion of the Trial Examiner's findings to the effect that the employ-ees' strike in protest against the discharges of superintendent Camp-bell and employee Grant was also a cause of their discharges.Con-trary to the Respondent's contention, the credible evidence-asreferred to by the Trial Examiner-clearly indicates that Powellassigned as his reason for the discharges the employees' attempt todissolve the Independent Union.We therefore find that the Re-spondent, upon the occasion when the striking employees returned ina body offering to return to work conditionally, discharged themforthwith because of Powell's own pro-Independent, anti-UMWmotives.Inasmuch as the Respondent chose to discharge thesestrikers,who were still its employees, for a discriminatory reasonunrelated to the strike and its objective, we need not and do not passupon the question whether the discharges would have violated the Actif they had, in fact, been directed against the strike activity hereinvolved.6The RemedyThe General Counsel, urging that an offer by the strikers to returnto work after their discharge would have been futile, excepted to therecommendation of the Trial Examiner that the 10 striking employeesdischarged on September 21, 1950, be awarded back pay from suchdate-subsequent to their discharge-on which they make, or havemade, an unconditional offer to return to work, to the date on whichthe Respondent offers, or has offered, reinstatement to them. In ac-cordance with our customary ruling, however, we agree with the TrialExaminer that an unconditional request to return to work or some°Robert Van Wagoner, in his testimony,placed this as March 7, 1950.°SeeWallick and Schwalm Company,95 NLRB 1262. COAL CREEK COAL COMPANY17other evidence that the strike has been abandoned is necessary to startthe accumulation of back pay to discharged strikers 7OrderUpon the basis of the above findings of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National LaborRelations Act, as amended, the National Labor Relations Board herebyorders that the Respondent, Coal Creek Coal Company, Wellington,Utah, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Inde-pendent Union of Coal Creek Coal Company, or with the formationand administration of any other labor organization, or contributingfinancial or other support to the Independent Union of Coal CreekCoal Company or any other labor organization.(b)Recognizing Independent Union of Coal Creek Coal Company,or any successor thereto, as the representative of any of its employeesfor the purpose of dealing with the Respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, andother conditions of employment.(c)Giving effect to any and all contracts, supplements thereto, ormodifications thereof with Independent Union of Coal Creek CoalCompany.(d)Discouraging membership in any labor organization of its em-ployees, by discharging or refusing to reinstate any of its employeesbecause of their union membership or activity, or in any other man-ner discriminating in regard to their hire or tenure of employment, orany term or condition of their employment.(e)Promising benefit or threatening reprisal in order to influenceits employees' choice of a bargaining representative, or in any othermanner interfering with, restraining, jr coercing its employees in theexercise of the right to self-organization, to form, join, or assist anylabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8 (a)' (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :iHapp Brothers Company, Inc.,90 NLRB 1513, 1518;Alside, Inc.,88 NLRB 460;GlobeWireless,Ltd.,88 NLRB 1262, 1268. 18DECISIONS OF NATIONAL ' LABOR RELATIONS BOARD(a)Withdraw and withhold all recognition from, and completelydisestablish, the Independent Union of Coal Creek Coal Company asthe representative of any of its employees for the purpose of dealingwith the Respondent concerning grievances, labor disputes, wages,,rates of pay, hours of employment, or other conditions of employment.,(b)Offer to Frank Blatnick, Bee Bly, Willard Hughes, ArnieAdair, Rawlins Thacker, Alfred Powell, Robert Van Wagoner, JohnHimmelberger, Maurice Forbush, Elmer LeMarr, and Floyd Gold-ing, unless they have already been reinstated, immediate and fullreinstatement to their former or substantially equivalent positions.and make them whole for any loss of wages suffered as a result of thediscrimination against them in the manner described in "The remedy"section of the Intermediate Report.(c)Post immediately in its mine and in its offices in Wellington,Utah, copies of the notice attached hereto and marked "AppendixA."Copies of said notice, to be furnished by the Regional Directorfor the Twentieth Region, shall, after being duly signed by the Re-spondent's representative, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that the said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent discriminatorily discharged Joe Grant-referred toby the Trial Examiner as Joseph Grant-in violation of Section 8 (a)(3) of the Act, be, and it hereby is, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : COAL CREEK COAL COMPANY19WE HEREBY DISESTABLISH INDEPENDENT UNION OF COAL CREEKCOAL COMPANY as the representative of any of our employees forthe purpose of dealing with us concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment, and we will not recognize it or any suc-cessor thereto for any of the above purposes.WE WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization or contribute financial orother support to it.WE WILL NOT give effect to any and all agreements and con-tracts, supplements thereto or modifications thereof, or any super-sedingcontract with INDEPENDENT UNION OF COAL CREEK COAL.COMPANY, or any successor thereto.WE WILL NOT promise benefit or threaten reprisal in order toinfluence our employees in their choice of bargaining representa-tives, or in any other manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist any labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any and all such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as au-thorized in Section 8 (a) (3) of the National Labor Relations Act.WE WILL OFFER to the employees named below immediate andfull reinstatement, unless they have already been offered reinstate-ment, to their former or substantially equivalent positions with-out prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any less of paysuffered as a result of the discrimination against them, in themanner set forth in "The remedy" section of the IntermediateReport :Bee BlyAlfred PowellWillard HughesRobert Van WagonerArnie AdairJohn HimmelbergerRawlinsThackerMaurice ForbushElmerLeMarrFrank BlatnickFloyd GoldingAll our employees are free to become or remain members ofany labor organization except to the extent that this right may 20DECISIONSOF NATIONALLABOR RELATIONS BOARDbe affected by an agreement in conformity with Section 8 (a) (3)of the amendedAct.We will not discriminate in regard to hireor tenure of employment or any term or condition of employmentagainst any employee-because of membership in or activity onbehalf of any labor organization.COALCREEKCOALCOMPANY,Employer.By --------------------------------(Representative)(Title)Date --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn amended charges duly filed by and on behalf of Joseph Grant,' Frank Blat-nick, Bee 131y, Willard Hughes, Arnie Adair,' Rawlins Thacker,' Alfred Powell,Robert Van Wagoner,' John Himmelberger, Maurice Forbush,` Elmer Le Marr,'and Floyd Golding, the General Counsel of the National Labor Relations Board,herein respectively called the General Counsel and the Board, by the RegionalDirector for the Twentieth Region (San Francisco, California), issued his com-plaint on December 4, 1950, against Coal Creek Coal Company, Wellington,Utah, herein called the Respondent, alleging that the Respondent had engagedin, and was engaging in, unfair labor practices affecting commerce within themeaning of Section 8 (a) (1), (2), and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the complaint and the amended charges, together with notice ofhearing thereon, were duly served upon the Respondent and upon each of the12 individual complainants.No notice of hearing was served upon the Inde-pendent Union of the Coal Creek Coal Company, herein called the Independent,the labor organization alleged in the complaint to be existing in violation of theAct, and which is a party to a certain collective bargaining contract with theRespondent, nor was the Independent made a party to the proceedings. Sub-sequent to the close of the hearing, however, a stipulation, dated April 9, 1951,was entered into by the General Counsel and by counsel for the Respondent,for the Independent, and for Floyd Golding reading, in part, as follows :1.That the Independent Union of the Coal Creek Coal ,Company, herein-after called the Independent, had actual notice of the hearing conductedin the above-entitled proceeding before Trial Examiner Howard Myers atProvo, Utah, on January 16, 17, 18, 19 and 20, 1951, and that a representativeof said Independent was present in the hearing room while said hearingwas in session ;-IAlso referred to in the record as Joe Grant.2Also referred to in the record as Arnie Adair.2Also referred to in the record as Rollie Thacker.'Also referred to in the record as Bob Van Wagoner.Also referred to in the record as Morris Forbush,Also referred to in the record as Elmer Le Mar. COAL CREEK COAL COMPANY212.That said Independent be made a party to the above-entitled proceed-ing in the same manner and to same extent that it might have been had itbeen served with the Notice of Hearing and other formal papers prior tothe hearing;3.That service of such Notice of Hearing and other formal papers andany rights which said Independent may have had to intervene or otherwiseparticipate, in any manner whatsoever, in said hearing are hereby ex-pressly waived ;4.That this Stipulation may be incorporated in and made a part of therecord in the above-entitled proceeding:`With respect to the unfair labor practices, the complaint alleged, in sub-stance, that the Respondent (1) discharged Floyd Golding on or about March22, 1950, and thereafter refused to reinstate him, because of his membershipin, and concerted activities on behalf of, the United Mine Workers of America,herein called UMW ; (2) on or about April 3, 1950, initiated, formed, sponsored,and promoted the Independent and since that date has assisted, dominated,supported, and interfered with its administration; (3) since on or about March21, 1950, the Respondent (a) urged and requested its employees to vote forthe Independent in a certain Board-conducted election, (b) promised variousbenefits to its employees if they would vote for the Independent in the saidelection, and (c) executed and maintained with the Independent a collectivebargaining agreement containing, among other provisions, an illegal union-shopclause; and (4) on certain stated dates discharged 11 named persons and there-after has refused to reinstate them, or any of them, because they had engagedin certain concerted activities for the purpose of collective bargaining or othermutual aid or protection.On December 11, 1950, the Respondent duly filed an answer, admitting certainfactual allegations of the complaint with respect to its corporate structure andoperations, but denying the commission of the alleged unfair labor practices.Pursuant to notice, a hearing was held on January 12, 1951, at Salt Lake City,Utah, and from January 16 to January 20, 1951, inclusive, at Provo, Utah, beforethe undersigned, Howard Myers, the duly designated Trial Examiner. TheGeneral Counsel, the Respondent, and complainant Floyd Golding were repre-sented by counsel.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues was afforded allparties.At the conclusion of the taking of the evidence, the General Counsel movedto conform the pleadings to the proof with respect to minor variances, but notto include any new unfair labor practices nor any new defenses.The motionwas granted without objection.Respondent's counsel then moved to dismissthe complaint for lack of proof.The decision thereon was reserved.The motionis hereby denied.The parties waived oral argument.The parties were thenadvised that they might file briefs and proposed findings of fact and conclusionsof law with the undersigned on or before February 4, 1951.A brief has beenreceived from the Respondent's counsel which has been carefully considered bythe undersigned.'Counsel for the Respondentappendedto the abovestipulationthe following: "CoalCreek CoalCompany stipulates as to paragraph 2 and 4 of foregoing and neither denies oraffirms paragraphs 1 and 3."986209-52-vol. 97-3 22DECISIONS OF- NATIONAL LABOR RELATIONS BOARDOn the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCoal Creek Coal Company, a Utah corporation, has its principal place ofbusiness at Wellington, Utah, and owns and operates a coal mine located some14 miles therefrom.During the period from April 1, 1949, to April 1, 1950, theRespondent purchased equipment and supplies aggregating approximately$106,000 of which amount $56,000 were received from points located outside theState of Utah.During 1949, the Respondent mined, sold, and shipped coalvalued at approximately $150,000, 95 percent of which was sold and shipped toplaces located outside the State of Utah.The Respondent concedes, and the undersigned finds, that during all timesmaterial herein, it is engaged in commerce within the meaning of the Act.H. THE ORGANIZATIONSINVOLVEDUnited Mine .Workers of America, herein called UMW, and Independent Unionof the Coal Creek Coal Company are labor organizations admitting to membershipemployees of the Respondent.III.THE UNFAIR LABOR PRACTICESDomination of, Interference with, and Support of the Independent ;Interference, Restraint, and Coercion 8A. Formation and history of the IndependentFor several months immediately prior to February 1950,9 various coal minesin and around Carbon County, Utah, the situs of the Respondent's mine, hadcertain difficulties with UMW, thereby forcing those mines to operate on a part-time basis during that period. In the latter part of February, the UMWplaced a picket line around or near the mine located almost adjacent to theRespondent's.The picket line was so placed that the Respondent's employeeswere obliged to cross it going to and leaving work.The Respondent's employees crossed the picket lines for several days andcontinued to work.When it became evident that the pickets resented therefusal of the Respondent's employees to honor the picket line and the activitiesof the pickets became "too rough," the Respondent closed its mine.The evening that the mine closed, Grant Powell, the husband of its principalstockholder and the actual operating head of the Respondent, assembled allthe employees and, according to the credited and uncontradicted testimony ofemployee John Himmelberger, told the employees the contractual demandswhich the UMW made upon the Respondent were such that the Respondent8 The undersigned makes no finding of unfair labor practices antedating by more than6 months the filing of the first charge herein by Maurice D. Forbush on September 27,1950,alleging,among other things, a violation of Section 8 (a) (2) of the Act.The under-signed, however,regards the events antedating the aforesaid 6 months' period as back-ground which throws light on, and imparts meaning to,the events which occurred thereafter.SeeFlorida Telephone Corporation,88 NLRB 1429;Sun Oil Company,89,NLRB 833; andN. L. R. B v. Luzerne Hide & Tallow Company,188 F. 2d 439 (C A. 3),9 Unless otherwise noted, all dates referred to herein occurred in 1950. COALCREEKCOAL COMPANY23,could not work thereunder ; that he had his lawyer draft an agreementwhereby the employees could purchase stock in the Respondent's mine; thatif a sufficient number of employees subscribed to the agreement, the mine would-reopen; that by virtue of their stock interest in the Respondent's mine, theemployees would be able to work the mine free of any interference by UMW ;that each employee signing the stock purchasing agreement would have tomake an initial payment of 10 dollars and thereafter make periodic paymentsuntil the stock to which he subscribed was fully paid.Himmelberger furthertestified credibly that most of the employees signed the agreement that evening.Himmelberger further testified credibly and without contradiction that severaldays after the above-mentioned meeting, Powell told him the employees of theKnight Ideal Coal Company (whose mine is near that of the Respondent) hadformed an independent union and the Respondent would like to have such anorganization in its establishment ; that Powell then requested him to discuss thematter with his coworkers and to advise Powell about their thoughts withrespect thereto ; and that he did as requested.On March 6, the Industrial Commission of the State of Utah 10 conducted asecret ballot election among the Respondent's employees for the purpose ofascertaining whether or not the employees wanted to be represented by theUMW. Just prior to the balloting, which took place in the Respondent'soffices, Powell assembled the employees, told them that they had the right tovote the way they desired but if the UMW won the election, the Respondentcould not operate the mine under the terms demanded by that organization ;and again referred to the aforesaid stock purchase agreement, suggesting thatthose who had not already done so should sign it.At the conclusion of the balloting, the representative of the Commission con-ducting the election announced that 25 votes were cast for UMW and 17 against.Powell and a representative of UMW then conferred privately for about anhour.At the conclusion thereof and after the UMW representative had left,Powell, in the presence of about 35 employees, took the stock purchase agree-ment from his files and then stated that those who had signed that agreementand who had voted for the UMW should strike their names from the agreementand that their subscription money would be refunded.Thereupon some em-ployees, including Floyd Golding, his brother, Lavelle, Carl Olson, and JimWynn struck their names from the agreement.About a week after the aforesaid meeting, Powell assembled some 20 or 25employees and spoke to them about the union at the Knight Ideal Coal Companyand about the benefits, including the welfare plan and the royalties that organi-zation was able to secure for its members. Powell then stated that the em-ployees should discuss the matter among themselves and perhaps they mightagree to form such an organization, adding that he would rather give his em-ployees the royalties than give them to the UMW.About the same time, Powell held another meeting with about 15 other em-ployees wherein, according to the undenied and credible testimony of employeeRobert Van Wagoner, Powell stated that if the employees formed an independentunion they "could really go places" and work while the members of the UMWwere on strike.On April 3, pursuant to arrangements made by Superintendent P. M. Camp-bell,Himmelberger, Van Wagoner, and about 10 other employees met with"Also referred to in the record as the Utah State Labor Relations Board and as UtahState Labor Board. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDCampbell at Campbell's home. The meetingwas also attendedby Powell, Fore-man Eldon Van Wagoner,' Foreman JayHouston, andGaleFarmer,the thenpresident of Knight Ideal Coal Company's union.The meeting was opened witha discussion,alternately by Powelland Camp-,bell, regarding the formation of an independent union at the Respondent's mine.Then Campbell introduced Farmer, who outlined the contract which his unionhad with his employer, and whichcontainedprovisions for the establishmentof a welfare plan.Afterfinishing his explanationof the contract, and thediscussionthat ensued with respect thereto, Farmer left the meeting.Campbell then inquired whether the employees wanted to form anorganiza-tion similar to the one at Knight Ideal Coal Company. After the employeesindicated their approval, Powell stated that he would agree to pay into thetreasury of such an organization 25 cents royalty for each ton of coal mined,and henceforth would put Campbell in complete charge of the mine's operationand would confine his own activities to purchasesand sales.Thereupon, Camp-bell suggested that the employees proceed with the formation of the Independ-ent by the selection of officers.This the employees did after Campbell andPowell had stepped intoan adjoining room"After the officers had been selected, Campbell and Powell returned to the meet-ing.Campbell then stated that he would immediately communicate with AllanE. Mecham, a Salt Lake City attorney, and have Mecham attend to the legalmatters for the new association.The meeting then adjourned and Campbell,accompanied by Himmelberger and two or three other employees, telephonedtoMecham and arranged with Mecham to confer with the newly selected offi-cers in Mecham's office on April 8. Campbell then told Himmelberger that hewould send a "company man" with the officers when they met with Mecham andthat the Respondent would pay the persons who went to Salt Lake City to seeMecham, theirregular day's pay.Three elected officers and Houston, the "company man," conferred withMecham at Mecham's office on April 8, pursuant to Campbell's arrangementswith Mecham. There, the president of the new organization, Dwain Harper,told Mecham that they desired to form an independent union.Mecham agreedto attend to all the details with respect to the formation of the Union and tothe preparation of the necessary affidavits and statements required by Section9 (f), (g), and (h) of the Act.Mecham was then told by Houston that he wasthere for the purposeof assuringMecham that the Respondent would reimburseMecham for whatever expenses he incurred and that it would also pay Mecham'sfees.Mecham then stated that he wanted a $1,000 retainer fee.WhereuponHouston said that he would immediately contact Powell and Campbell and seethat they sent Mecham the requested sum.In due course, Mecham incorporated the Independent, prepared, had executed,and filed the necessary affidavitsand statementsrequired by the Act, and thenfiled a representation petition.Under date of May 10,, the Respondent and the Independent executed a consentelection agreement which the Regional Director for the Twentieth Region sub-sequently approved.The election was held on June 19. Of the 23 ballots cast,21 were cast for the Independentand 2 werechallenged.Under date of June27, the said Regional Director certified the Independent as the collective bar-gainingrepresentative of theRespondent's'employees in the appropriate unit.n The father of Robert Van Wagoner.As far as the record shows, Foreman Van Wagoner and Houston remained in the meet-ing during the selection of officers. COAL CREEKCOAL COMPANY25Employee Arnie Adair testified credibly that on the day prior to the aforesaidelection, Campbell " told him that the vote must be unanimous in favor of theIndependent ; otherwise, "UMWA (sic) will have a chance at us."Robert Van Wagoner credibly testified that 2 days prior to the Board elec-tion, Campbell told him that if the Independent received a unanimous vote atthe election the employees would be given a chicken dinner; that on the nightbefore the said election Campbell requested a group of the employees to remainat the mine overnight ; that when he queried Campbell as to the reason for thisunusual procedure, Campbell replied word had been received by the Respondentthat UMW adherents would attempt to prevent the employees from voting; thatsome employees, including himself, remained at the mine that night ; and thatthe following day Campbell brought them breakfast and then stated, "Remember,we want a hundred per cent" vote for the Independent.Himmelberger credibly testified that on the day before the election, Campbellsaid to him and employee Emmett Farnsworth, to quote Himmelberger :This election has got to go a hundred per cent. If it don't go a hundredper cent, we'll know that we've got some rats in the crowd. It's just got togo one hundred per cent or none of us will be able to work. If it don't go ahundred per cent, the UMWA (sic) will take over and they will have therun of the mine and none of us will have a job.Adair also testified that a few days prior to the Board election, Powell said tohim and to some other employees, "Boys, we got to win this election ; get theIndependent in ; . . . Boys, if we win it, we'll give you a big chicken dinner, allthe beer and whiskey you [can] drink."Powell denied that he advised any employee how to vote in the election andfurther denied promising any employee a chicken dinner, beer, or whiskey if hevoted in favor of the Independent.Adair was an honest and forthright witnessand his demeanor while on the witness stand favorably impressed the under-signed.On the other hand, Powell did not so impress the undersigned. Theundersigned therefore finds that Powell made the above-quoted statement at-tributed to him by Adair.After numerous meetings between the officers of the Independent and Powelland other managerial officials of the Respondent and after numerous meetingsof the membership of the Independent, the Respondent and the Union executeda collective bargaining agreement dated July 29, 1950, containing the followingclause:...It is expressly understood and agreed that as a condition of employment,all production employees hired by the Company must within thirty (30)days after date of hire tender his or their dues and initiation fees to theUnion or become a member of the Union within the said thirty (30) dayperiod... .That the Independent was formed by the Respondent" in violation of the Actis too clear for discussion. In fact, the Respondent's counsel does not seriouslychallenge the allegations of the complaint that the Independent is existing inviolation of the Act, -for in his brief he states :13Campbell did not testify.14The record is clear and the undersigned finds that the Independent came into beingat the meeting held at Campbell's home on April 3. , The first charge filed herein, allegingthat the Respondent violated Section 8 (a) (2) of the Act through Its illegal connectionwith the Independent,was filed by Forbush on September 27.Hence a finding withrespect to the formation of the Independent may properly be made for it occurred within6 months of the filing of the charge. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnquestionably there were some meetings held and procedures followedwhich would not have been followed had either the Respondent corporationor the members of the Independent Union had wider experience of suchmatters.The errors committed and indiscretions practiced were not due toany intent to coerce or dominate the situation, but were the offspring ofemployee-employer relations.Furthermore, the credible evidence, as epitomized above, leads to the ines-capable conclusion that the Independent existed and functioned only throughthe Respondent's control, participation, financial support, and sufferance 16 Inshort, the Independent was used by the Respondent as a substitute for collectivebargaining and, as such, is a device which has been repeatedly and consistentlyheld by the Board and the courts to be an outlawed form of labor organization 16The undersigned is also of the opinion, and finds, that by advancing the In-dependent $1,000 to defray Mecham's fees and disbursements and by incorpora-tion in the contract with the Independent the union-shop clause, when admittedlyno security authorization election had been held by the Board and none requested,the Respondent lent further financial and other support to the Independent.Upon the entire record in the case, the undersigned finds that the Respondentformed, dominated, and interfered with the administration of the Independentwithin the meaning of Section 8 (a) (2) and (1) of the Act, thereby interferingwith, restraining, and coercing its employees in the exercise of the rights guar-anteed in Section 7 thereof.It is further found that by Campbell's and Powell's promises of benefits toAdair, Van Wagoner, and other employees, in the event of an Independent victoryat the polls ; Powell's threat that the Respondent could not operate its mine underconditions imposed by the UMW ; Campbell's statements to Himmelberger andFarnsworth on the day preceding the election, that if the vote was not 100percent for the Independent "none of us will be able to work," and "we'll knowthat we've got some rats in the crowd" ; and Powell's requirement that those whovoted for the UMW in the election of March 6 have their names struck from thestock purchase agreement which the Respondent had offered to combat theUMW, the Respondent violated Section 8 (a) (1) of the Act.B. The dischargeof FloydGoldingGoldingwas firstemployed, by the Respondent on November 14, 1949, as atruck loader.At the time of his discharge on March 23, 1950,he was em-ployed as a coal car dumper.Golding testified credibly, and without contradiction, that on February 8 hewas approached by a representative of the UMW, in the presence of ForemenEldon Van Wagoner and John Nichols and some five nonsupervisory employees,and requested by the said representatives to attend a UMW meeting the followingevening; that he attended the meeting and Joined UMW thereat; that throughoutThe record discloses, and the undersigned finds, that(1) several Independent mem-bership meetings were held on company time and property with Campbell's and othersupervisors'knowledge;(2)Powell showed strenuous objections to employee Magnum'sbeing a member of the Independent;and (3)Campbell's efforts were successful in keepingemployee Garcia out of the Independent for a period of time.16 SeeNewportNewsShipbuilding&DrydockCo.,308 U. S. 241;N. L. R. B. v.BaldwinLocomotiveWorks, 128 F. 2d 39(C. A. 3) ; Bethlehem SteelCo. v. N.L. R. B.,120 F. 2d641 (App. D. C.) ;Westinghouse Electric&Mfg.Co. v. N.L. R. B.,112 F. 2d 657 (C. A.2) ; Budd ManufacturingCo. v. N.L. R. B.,138 F.2d 86(C. A. 3) ; andN.L. R. B. v.Rath PackingCo., 123 F. 2d 684(C. A. 8). COALCREEKCOAL COMPANY27the balance of February, on company time, he openly solicited members for theUMW from among his coworkers ; that sometime in February or March, he toldForeman Ben Anderson he was endeavoring to bring the UMW into the mine inorder to stabilize the wages of the Respondent's employees ; that from the latterpart of February until March 6, the mine was closed due to the activities of theUMW pickets ; that on March 5, Foreman Van Wagoner called at his home andinformed him that the mine would reopen the following day and that he shouldreport,to work; that upon reaching the Respondent's offices on March 6, Powelltold the employees that the pickets were at their usual places, and that Powellthen took some employees through the picket line in an automobile.Golding further testified, and the undersigned finds, that after Powell hadleft he and some other employees got into the Respondent's station wagon,which was driven by Foreman Van Wagoner, and proceeded toward the mine; 17that when they reached the picket line he informed Van Wagoner that he didnot desire to cross it because he was a UMW member ; that his brother, Lavelle,and Carl Olson also told Van Wagoner that they did not care to cross the picketline; that thereupon Van Wagoner turned around and drove to the place whencehe started ; that shortly thereafter Powell returned from the mine and inquiredwhy the men in the station wagon did not cross the picket line; that VanWagoner informed Powell that certain men did not want to cross it ; thatPowell then said that the men should get into the station wagon and he (Powell)would drive them through the line; that all the men who were previously inthe station wagon got into it except himself, his brother, and Olson ; and thatPowell then drove the stationwagonthrough the picketline.18Regarding the events that transpired on March 7, Golding testified withoutcontradiction, and the undersigned credits his testimony, that he presented tothe bookkeeper for "recomputation" the pay check he had received a day ortwo previously so that the bookkeeper could include in a new check the amountof money he had paid toward the purchase of stock pursuant to the aforesaidstock purchase agreement ; and that he then inquired of Powell if he was dis-charged, to which inquiry Powell replied in the negative.On March 8, Golding reported for work at the usual hour. Regarding theevents that then transpired Golding testified, and the undersigned finds, thathe inquired of Powell, who was standingnearthe stationwagonas the em-ployees were boarding it preparatory to going to the 'mine, whether there wasroom therein for him ; that Powell replied, to quote Golding, "No sir ; youwouldn't go through that picket line when I wanted you to the other day, soI got somebody in your place" ; and that he then left the Respondent's premises.30On March 13, pursuant to Foreman Van Wagoner's request, Golding reportedfor work.He worked continuously until March 22.For the first 3 or 4 days ofthis period he wasassignedto loadingcars ontrucks and thenwas assignedto his usual job ofdumping coal cars.17 The station wagon normally was used to take the employees to and from the mine.The employees boarded at the office,which is some 14 miles from the mine. The stationwagon was also used to pick up certain employees at their homes and bring them to theoffice before transporting the employees to the mine.18 Foreman Van Wagoner's testimony with respect to the foregoing events is in sub-stantial accord with Golding's version thereof.19 The above-described discharge or layoff was not specifically alleged in the complaint asconstituting an unfair labor practice.Moreover,it antedated by more than 6 months thecharge filed by Golding on September 19, 1950.Accordingly,the undersigned does notfind that,the above discharge or layoff constituted unfair labor practices as such, but doesfind that itis indicative of the Respondent's actions with respect to Golding's subsequentdischarge. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDAt a UMW meeting held on the night of March 22, Golding was electedrecording secretary.The nest day he publicized that fact among his coworkers.On March 23, the station wagon which usually picked up Golding and hisbrother at Golding's home did not do so.After waiting about an hour, Goldingand his brother went to the Respondent's offices to ascertain why the stationwagon did not pick them up. After waiting there for about 30 minutes andnot being able to find out why the station wagon did not stop for them thatmorning, Golding and his brother proceeded to the ranch where the latter wasthen living.About noon that day, Powell telephoned the ranch and requestedthe two Golding brothers to report to Powell's office.Golding testified that when he and his brother arrived at the office, theyasked Powell why the station wagon did not pick them up that morning; thatPowell replied that because of the reduction in force, Powell had to let Goldingand his brother go because they had less seniority than those retained ; thatduring the discussion which ensued Golding's brother conceded that the em-ployees retained had more seniority than he ; that Powell then conceded Goldinghad more seniority than the persons retained ; that Powell then indicated thathe would look into the matter and "see what we can figure out on that" ; andthat Powell then assigned Golding and his brother to helping the carpenter erectsome company-owned houses.Golding and his brother worked on this con-struction job for the balance of that day and were then laid off.Powell testified that Golding was, laid off on March 23, in- the reduction offorce that took place about that time due to cancellation of orders ; that RayBentley, a shuttle car operator, replaced Golding as car dumper ; that Bentleywas retained because of the scarcity of trained shuttle car operators like Bentley ;that Golding, being a common laborer, could be replaced very easily ; that be-cause of certain mechanical changes made in the latter part of March in themethod of handling coal from the mine, the Respondent was able to dispensewith car dumpers, such as Golding ; and that the Respondent had no "agreementwith the miners that a rule of seniority would apply" when laying off employees.Golding was an honest, and forthright witness.As found above, Powell wasnot.Accordingly, and upon the entire record in, the case, the undersignedfinds Golding's version of what transpired on March 23 to be substantially inaccord with the facts.Moreover, the only evidence of cancellation of orderswhich Powell contended caused the reduction in force in March was Powell'suncorroborated testimony.No other evidence, although easily attainable, wasintroduced to substantiate this contention.The record is manifestly clear, and the undersigned finds, that Powell, despitehis denials, had knowledge of Golding's membership and activities in behalfof the UMW prior to Golding's layoff on March 23. Powell's antipathy forthe UMW is likewise clear. This latter finding is not only supported by thenumerous anti-UMW statements attributed to Powell by several credible wit-nesses,20 but is buttressed by the fact that Powell aided in the formation andin the domination of the Independent and used it to forestall and frustrate allorganizational activities of the UMW within the Respondent's establishment.Upon the entire record in the case, the undersigned is convinced, and finds,that Floyd Golding was discharged on March 23, and was thereafter refusedreinstatement, because of his membership and activities in behalf of the UMW.20Furthermore,Robert Van Wagoner testified credibly,and without contradiction, thatduring a conversation with Powell on March 13,relative to the formation of an inde-pendent union,Powell stated that he had discharged Ernie Davis because Davis was a mem-ber of UMW. COAL CREEK COAL COMPANY29By such discharge and refusal to reinstate, the Respondent violated Section8 (a) (3) and (1) of the Act2At the hearing and in his brief the Respondent's counsel contended that thecomplaint as to Floyd Golding should be dismissed because Golding is "merelya front for United Mine Workers of America in this proceeding."The recorddoes not support this contention and hence it is without merit?2C.The September 21 dischargesWhile working on the night shift on September 19, Campbell dischargedRobert Garcia and Robert Williams, who also were working on that shift,for reasons not discosed by the record.On September 20 Powell was informed of Campbell's action. That eveninghe went to the mine to ascertain the reason for the discharges.There, Campbelland Powell engaged in a heated argument which culminated in the dischargeof Campbell and Joseph Grant 23 As soon as the discharges of Campbell andGrant took place, the balance of the night-shift employees ceased work andwalked off the job.The following morning the station wagon failed to call at the homes of theemployees who were normally picked up and brought to work. This was dueto the fact that the driver thereof refused to work until Campbell and Grantwere reinstated2'Many of the workers on the day shift also refused to workfor the samereason.Later that day, September 20, about 15 striking employees, all Independentmembers, met and discussed the discharges of Campbell and Grant and theRespondent's refusal to reinstate them.During the course of the discussion,the employees decided to dissolve the Independent. In furtherance of thatintention, a petition was prepared bearing the following legend :To the Management of the Coal Creek Coal Company and Others:This is to certify that we of this date have dissolved the independentunion of which we were members of and take this means of notifyingyou of our action.After the aforesaid document had been signed by each of the 15 personsattending the meeting, it was given to Grant for delivery to Powell. Grantmet Powell outside the Respondent's offices and tendered the petition to Powell.The latter, according to the former's credited testimony, cursed Grant andrefused to accept the proffered petition.Thereupon Grant dropped it nearPowell and departed.21Golding'suncontradicted testimony,which theundersigned credits, reveals that onnumerous occasionshe asked Campbell for reemployment and that Campbellfailed to reem-ploy 111m.Golding furthertestifiedwithout contradiction,and the undersigned finds,that on oneoccasion he asked ForemanVan Wagonerfor reemployment and that the latterstated heshould discuss the matterwith Campbell.reSeeN. L. R. B. v. LuzerneTallow Company,188 F.2d 439(C.A. 3).23Grant had been helping Campbell with a drill when Powellarrived atthe mine.Ac-cording to Grant's testimony,after Powellhad dischargedCampbell,Powell turned to himand said, "Well,Grant, you just might as well go with" Campbell.Powell testified thathe did notdischargeGrant but that Grantquit because Campbell had been discharged. Itwould serveno useful purpose to resolve the conflict in the testimony of Grant and Powellas to whetherthe former quit or was discharged,for the undersigned is convinced, andfinds, that Grant's severance of employment was not violativeof the Act.24The GeneralCounsel contended that the employees walked off the job because of thedischarges of Williams and Grant.The record is manifestly clear, and the undersignedfinds, that the walkout was occasioned by the discharges of Campbell and Grant. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrant returned to the employees' meeting and reported Powell's actions.The employees then decided to meet again the following afternoon. At thismeeting, again attended by practically the same persons who attended theprevious meeting, it was decided they woulden masse seeand discuss thematter with Powell.Upon arriving at Powell's office,Frank Blatnick, a complainantherein andone of the employees' spokesmen, stated to Powell that themen would returnto work provided Campbell and Grant were reinstated.Powell replied, accordingtoHimmelberger's credible testimony, "All you guys that signed this herepetition, I am done with you. I want no more to do with you. You can pickup your checks in half an hour."When Forbush inquired.of Powell why heassumed that position, Powell replied, to quote Himmelberger's credited testimony,"Because you guyshave signedthis document, you are not fair to me, you arenot doing your duty to me, you are leaving me hanging in mid-air." Afterthat remark the employees left Powell's office.As found above, Grant's discharge was not violative of the Act.The sameis true as to Campbell's discharge.The Respondent, however, violated Section8 (a) (3) and (1) of the Act when, on September 21, it discharged complainantsBlatnick, Bly, Hughes, Adair, Thacker, Albert Powell, Robert Van Wagoner,Himmelburger, Forbush, and LeMarr because they struck in protest of thedischarges of Campbell and Grant and because they signed and presented thepetition to dissolve the Independent.Admittedly, the strike was in protest against certain lawful discharges andhence it was an economic strike, and the Respondent was free to replace suchstrikers at any time prior to their unconditional request for reinstatement.However, it does not follow from this that the Respondent was free to dischargethe strikers before they were replaced. In fact, when the strikers requestedreinstatement on September 21, even though the request was conditional, theywere discharged and told that their final pay checks would be ready withina half hour.Concededly, the discharges became effective prior to the strikersbeing replaced.Under the circumstances, the discharges were violative of theAct and the undersigned so finds.Since it has been found that the discharge of Joseph Grant was not violativeof the Act, the undersigned will recommend that the complaint as to him bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with Respondent's operations described in Section I, above, have aclose, intimate, and substantial. relationship to trade, traffic, and commerceamong the several States, and such of them as have been -found to constituteunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices inviolation of Section 8 (a) (1), (2), and (3) of the Act, the undersigned will rec-ommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.25Regarding the meeting,Powell testified,and the undersigned finds, that the employeesdemanded the reinstatement of Campbell and Grant before they would return to work. COAL CREEKCOAL COMPANY31As found above, the Respondent formed, dominated, and interfered with theadministration of the Independent and contributed support to it.The under-signed is convinced, and finds, that the present existence of the Independent andthe Respondent's continued recognition thereof constitute a continuing obstacleto the exercise by the employees of the rights guaranteed them under the Act.Therefore, in order to effectuate the policies of the Act and to free the employeesfrom the effects of the Respondent's unfair labor practices, the undersigned willrecommend that the Respondent withdraw all recognition from the Independentas a representative of any of the Respondent's employees for the purpose ofdealing with the Respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, and conditions of employment and to completelydisestablish it as such representative.As previously found, the Respondent's conduct in executing the contract, datedJuly 29, 1950, with the Independent constituted unlawful assistance to the Inde-pendent.This contract has been a means whereby the Respondent has utilizedthe unlawfully formed, dominated, and supported Independent to frustrate self-organization and to defeat genuine collective bargaining by the employees. Theundersigned, therefore, recommends that the Respondent cease and desist fromgiving effect to said contract or to any renewal, extension, modification, or sup-plement thereto.Nothing herein shall be taken to require the Respondent tovary the wages, hours, seniority, and other substantive features of its relationswith the employees themselves, which the Respondent has established in per-formance of the said contract or any revision, extension, renewal, or modificationthereof.Having found that the Respondent discharged Frank Blatnick, Bee Bly, Wil-lard Hughes, Arnie Adair, Rawlins Thacker, Alfred Powell, Robert Van Wag-oner, John Himmelberger, Maurice Forbush, and Elmer LeMarr, and refused thesaid individuals reinstatement,28 it will be recommended that the Respondentoffer the aforesaid 11 individuals, excepting those already rehired, immediate andfull reinstatement to their former or substantially equivalent positions'21 withoutprejudice to their seniority or other rights and privileges.It is the Board's normal practice to award employees who are discriminatorilydischarged while on Strike back pay from the date when they unconditionallyrequest reinstatement rather than from the date of their discriminatory dis-charges, but in the instant case it appears that on September 21, 1950, the dis-chargees found to have been discriminated against, except Golding, requestedreinstatement.That request, however, was for reinstatement of all the strikerstogether with the reinstatement of Campbell and Grant. The Respondent refusedto reinstate Campbell and Grant and regarded the request as conditional.Theundersigned, under the circumstances, finds that no unconditional request forreinstatement has been made.As the record does not disclose the date whenthe strike was abandoned, the undersigned will recommend that back pay beawarded to Blatnick, Bly, Hughes, Adair, Thacker, Alfred Nowell, Robert VanWagoner, Himmelberger, Forbush, and LeMarr from the date on which they21 At the conclusion of the second day's(January 16,1951)hearing herein, the Respond-ent's counsel stated on the record that the Respondent offers unconditional reinstatementto their former or substantially equivalent positions to Prank Blatnick,Arnie Adair,Rawlins Thacker, Alfred Powell, Robert Van Wagoner, and John Himmelberger. Theundersigned thereupon advised Respondent'scounsel that he should make the offerof reinstatement to the aforesaid employees directly, for the reasons stated by the under-signed on the record.'m SeeThe Chase National Bank of the City of New York,San Juan,Puerto Rico,Branch.65 NLRB 827. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake, or have made, an unconditional offer to return to work, to the date onwhich the Respondent offers, or has offered, reinstatement to them, and each ofthem, in the manner set forth above.Having found that the Respondent has discriminated in regard to the hireand tenure of employment and the terms and conditions of employment of FloydGolding, the undersigned will recommend that the Respondent offer to Goldingimmediate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority and other rights and privileges.Theundersigned will also recommend that the Respondent make Golding whole forany loss of pay he may have suffered by the reason of the Respondent's discrimi-nation against him, by payment to him of a sum of money equal to the amounthe would normally have earned as wages, less his net earnings during thatperiod."Back pay shall be paid in accordance with-the formula enunciated by the Boardin F.W. Woolworth,90 NLRB 289.The unfair labor practices found to have been engaged in by the Respondentare of such a character and scope that in order to insure the employees hereinvolved their full rights guaranteed them by the Act it will be recommendedthat the Respondent cease and desist from in any manner interfering with,restraining, and coercing its employees in their right to self-organization.It will be recommended further that the allegations of the complaint that theRespondent discriminatorily discharged Joseph Grant be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Mine Workers of America and Independent Union of Coal CreekCoal Company are labor organizations within the meaning of Section 2 (5)of the Act.2.By forming, dominating, and interfering with the administration of In-dependent Union of the Coal Creek Coal Company and by contributing supportto it, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of FloydGolding, thereby discouraging membership in the United Mine Workers of Amer-ica, the Respondent has engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.4.By discriminating in regard to the hire and tenure of Frank Blatnick, BeeBly,Willard Hughes, Arnie Adair, Rawlins Thacker, Alfred Powell, RobertVan Wagoner, John Himmelberger, Maurice Forbush, and Elmer LeMarr, theRespondent has engaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed by Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section.2 (6) and (7) of the Act.7.By discharging Joseph Grant, the Respondent did not violate the Act.[Recommended Order omitted from publication in this volume.]28 SeeCrossett Lumber Co.,8 NLRB 440.29 SeeMay Department Stores, etc.,326 U. S. 376.